internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br2-plr-111496-99 date date legend a b country x c d e f this is in response to a letter dated date in which a ruling is requested to permit a and b to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the internal_revenue_code additional information was submitted in letters dated date date date date and date the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-111496-99 taxpayers a and b are husband and wife who are calendar_year taxpayers on an accrual_method a is a united_states citizen residing in country x a is employed by c located in country x and b is a full-time housewife taxpayers elected to exclude their foreign_earned_income under sec_911 of the code for the taxable years and previously taxpayers however revoked the sec_911 election for their and taxable years claiming a u s foreign_tax_credit for the amount of foreign_income_taxes paid taxpayers represent that they have not taken foreign tax_credits in and for foreign_income_taxes attributable to income excluded under sec_911 taxpayers want to reelect the sec_911 foreign_earned_income_exclusion for and subsequent taxable years the government of country x has declared a tax_holiday solely for calendar_year for all resident taxpayers both nationals and non- nationals of country x taxpayers represent that prior to they were taxed at the marginal_rate of f percent as a result of the declared tax_holiday taxpayers will not be paying any taxes in country x for calendar_year if the request to reelect is permitted taxpayers also represent that they will not revoke the sec_911 election for the next five taxable years sec_911 of the code permits certain taxpayers to elect to exclude from gross amount their foreign_earned_income and housing cost amounts the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made however sec_1_911-7 of the income_tax regulations provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect before the sixth year the foreign_earned_income_exclusion after considering all of the facts and circumstances sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in the tax laws of the foreign_country of residence or physical presence and a change_of employer after a review of the essential facts it has been determined that the declaration of a tax_holiday for by country x is a substantial change in country x’s tax laws in this instance taxpayers went from being taxed at the marginal_rate of f percent to being taxed pincite percent for calendar_year accordingly based solely on the information and representations set forth above it is held that taxpayers may reelect the sec_911 exclusion for and subsequent taxable years plr-111496-99 except as expressly provided herein no opinion is expressed as to whether taxpayers otherwise satisfy the requirements of sec_911 for excluding foreign_earned_income and housing amounts from gross_income a copy of this letter must be attached to taxpayers’ u s income_tax return for the year in which taxpayers obtained the ruling whether or not taxpayers are otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _ s _phyllis e marcus___ phyllis e marcus branch chief branch office of the associate chief_counsel international
